Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on November 10/13/2020 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 103 rejections of claims 1, 15 and 20 Applicant argues the cited art of record, Metra, “Installation Instructions for Part 99-5718”, Metra Electronics Corporation, 20 January 2010 (accessed 30 October 2013 from << http://metraonline.com/files/products/INST99-5718.pdf>> “Metra"), in view of Perkins. (US 2016/0082808), overview of Craig et al. (US  2018/0229583 A1) overview of Dudar (US 2018/0194361 A1) and Lamesch (US 2016/0306061 A1), fails to explicitly disclose all of the recited features of claims 1, 15 and 20 (see response pages 10-20), specifically “the processor is configured to launch an equalization mode when the processor determines that: ... the second set of UOPS sensors detect an absence of a driver sitting in the driver's seat of the passenger vehicle”
Examiner respectfully disagrees. Dudar teaches (See at least ¶ 7, 20-22, 25-29 and 32), and is understood as “when the vehicle 100 is an autonomous vehicle, the cabin 102 may at times contain no occupants. In some such examples, when the cabin 102 contains no occupants, the vehicle 100 maintains a comfortable cabin temperature for the benefit of future occupants. For example, a comfortable cabin 102 temperature may be between 65 and 70 degrees Fahrenheit.” so it is obvious to launch the equalization mode as it is clear from the specification that it is used to make the temperature inside a vehicle in a safe range as taught from Dudar to maintain the temperature inside the vehicle even if there is no occupant in a safe 
Modified Metra does not explicitly teach the second set of UOPS sensors detect an absence of a driver sitting in the driver's seat of the passenger vehicle, however Lamesch teaches absence of a driver sitting in the driver's seat of the passenger vehicle (See at least abstract and ¶ 1, 4 and 20), and is understood as “detecting the presence or absence of a passenger in the seat based on the amplitude and the phase of the current flowing to the antenna electrode”, it is obvious that it detect the presence or the absence of the driver or the passengers to make sure if there is passengers inside the vehicle or no and to measure phase and amplitude of the current flowing to the electrode to detect an occupied or an empty seat and to compensate for seat wetness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 5, 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metra, “Installation Instructions for Part 99-5718”, Metra Electronics Corporation, 20 January 2010 (accessed 30 October 2013 from << http://metraonline.com/files/products/INST99-5718.pdf>> “Metra"), in view of Perkins. (US 2016/0082808), in view of Craig et al. (US  2018/0229583 A1) in view of Dudar (2018/0194361 A1) and Lamesch (US 2016/0306061 A1).

Regarding claim 1, Metra teaches an aftermarket safety system for passenger vehicles, said safety system comprising (Metra, cover, pp. 2 and 6, fig. B, “KIT COMPONENTS ... G) In-Car Temp Sensor Housing ... Remove the In-Car temp sensor housing from the back of the factory control panel. Insert into the included In-Car temp sensor housing and mount the assembly under the dash, Metra teaches an aftermarket kit with an HVAC interface and a space for mounting a car audio device and various components an aftermarket car radio installation kit including a temp sensor (i.e. one or more temperature sensor(s) mounted within the kit J), but Metra does not teach a plurality of unattended occupant protection system (UOPS) sensors, including a first set of UOPS sensors, a second set of UOPS sensors, and a third set of UOPS sensors; and a module.
However Perkins teaches a plurality of unattended occupant protection system (UOPS) sensors, including a first set of UOPS sensors, a second set of UOPS sensors, and a third set of UOPS sensors; and a module (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat occupancy sensors 55. HVAC controller 22 is connected to a cabin-mounted human machine interface (HMI) 54 as known in the art. The controlled vents include actuators that are activated by HVAC controller 22 based on signals from HMI 54, 
Perkins teaches the first set of UOPS sensors is configured to monitor a passenger's seat of the passenger vehicle (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat occupancy sensors 55. HVAC controller 22 is connected to a cabin-mounted human machine interface (HMI) 54 as known in the art. The controlled vents include actuators that are activated by HVAC controller 22 based on signals from HMI 54, sensors 52, 53, and 55, and IR cameras 23 and/or 24 in order to direct treated air to obtain passenger comfort at an optimized energy usage.”), but Perkins does not explicitly teach wherein set of sensors 
Perkins teaches the second set of UOPS sensors is configured to monitor a driver's seat of the passenger vehicle (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat occupancy sensors 55. HVAC controller 22 is connected to a cabin-mounted human machine interface (HMI) 54 as known in the art. The controlled vents include actuators that are activated by HVAC controller 22 based on signals from HMI 54, sensors 52, 53, and 55, and IR cameras 23 and/or 24 in order to direct treated air to obtain passenger comfort at an optimized energy usage.”)
Perkins teaches the third set of UOPS sensors includes a temperature sensor, and is configured to monitor temperature in the passenger vehicle; the module is configured to communicate with the plurality of UOPS sensors and integrate with a vehicle data bus (see 
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to optimize directing airflow, thereby increasing energy efficiency and comfort (cf. Perkins, “[0008] In order to reduce energy consumption and to provide optimal comfort, various systems have also been proposed which automatically adjust the pattern of air flow delivered into the passenger compartment based upon seat occupancy (e.g., turning off vents where a seat is unoccupied)
Modified Perkins fails to teach the safety system is configured to draw power from a battery of the passenger vehicle even when the passenger vehicle is in an off state
However Craig teaches the safety system is configured to draw power from a battery of the passenger vehicle even when the passenger vehicle is in an off state (see Craig abstract and paragraphs “0006” and “0016” “while the vehicle engine is turned off, includes the following steps: importing a State-of Charge information of a vehicle traction battery, an outside temperature, and inside temperature of the cabin into an electronic controller; calculating a normal electric power required for operating an HVAC system in a Normal mode; calculating a maximum operation time of the HVAC system in the Normal mode based on the State-of-Charge information; displaying the maximum operation time on a 
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to maintain cabin comfort during road-side, truck stop, or parking lot rest period for the drivers who sleep in the sleeper cabin, as taught by Craig, (Craig paragraphs “0006” and “0016”)
But modified Perkins fails to explicitly teach the second set of UOPS sensors detect an absence of a driver sitting in the driver's seat of the passenger vehicle.
However Lamesch teaches the second set of UOPS sensors detect an absence of a driver sitting in the driver's seat of the passenger vehicle (see Lamesch abstract and paragraph “0001” and “0004” “generally relates to a capacitive sensing device, e.g. for detecting the absence or presence of an occupant seated on a vehicle seat”).
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to optimize directing airflow, thereby increasing energy efficiency and comfort (cf. Perkins, “[0008] In order to measure phase and amplitude of the current flowing to the electrode to detect an occupied or an empty seat and to compensate for seat wetness (Lamesch paragraphs “0001”, “0004” and “0020”).
However Modified Perkins fails to teach said module including a processor and a non-transitory machine-readable memory for storing data detected by the UOPS sensors and the third set of UOPS sensors detect either a temperature in the passenger vehicle that is outside of a range from 65 to 80 degrees Fahrenheit, or a delta in the temperature in the passenger vehicle over a three-minute timespan

Dudar teaches the third set of UOPS sensors detect either a temperature in the passenger vehicle that is outside of a range from 65 to 80 degrees Fahrenheit, or a delta in the temperature in the passenger vehicle over a three-minute timespan (see Dudar paragraphs “0021”, “0028” and “0032” “The vehicle 100 may cool the cabin 102 to provide a comfortable cabin 102 temperature for occupants. In some examples, when the vehicle 100 is an autonomous vehicle, the cabin 102 may at times contain no occupants. In some such examples, when the cabin 102 contains no occupants, the vehicle 100 maintains a comfort able cabin temperature for the benefit of future occupants. For example, a comfortable cabin 102 temperature may be between 65 and 70 degrees Fahrenheit” and “after waiting for a time period the climate control adapter 118 determines whether the cabin 102 temperature is less than the first temperature threshold. For example, the time period may be one minute”)
Dudar teaches the processor is configured to launch an equalization mode when the processor determines that and wherein equalization mode stabilizes the temperature in the passenger vehicle to within the range from 65 to 80 degrees Fahrenheit by activating the vehicle data bus and controlling operation of otherwise dormant vehicle sub-systems to: open one or more windows, sunroofs, doors and/or hatches of the passenger vehicle, and/or activate a climate control system of the passenger vehicle (see Dudar figure 5 and paragraphs “0007”, “0021”, “0028” and “0032” “The vehicle 100 may cool the cabin 102 to provide a comfortable cabin 102 temperature for occupants. In some examples, when the vehicle 100 is an autonomous vehicle, the cabin 102 may at times contain no occupants. In some such examples, when the cabin 102 contains no occupants, the vehicle 100 maintains a comfort able cabin temperature for the benefit of future occupants. For example, a 
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to perform one of opening the vehicle windows or activating the vehicle air conditioner in order to keep the passenger or anyone in the vehicle away from a heat stroke and create much healthier atmosphere (Dudar paragraphs “0007”, “0021”, “0028” and “0032”).
Regarding claim 2, Modified Perkins fails to teach wherein at least one of the second set of UOPS sensors is a capacitive sensor for detecting capacitance on the driver's seat, and wherein the processor's determination that the capacitive sensor detects the absence of a driver sitting in the driver's seat is responsive to a change in detected capacitance on the driver's seat.
However Lamesch teaches wherein at least one of the second set of UOPS sensors is a capacitive sensor for detecting capacitance on the driver's seat, and wherein the processor's determination that the capacitive sensor detects the absence of a driver sitting in the driver's seat is responsive to a change in detected capacitance on the driver's seat (see Lamesch abstract and paragraph “0001” and “0004” “generally relates to a capacitive sensing device, e.g. for detecting the absence or presence of an occupant seated on a vehicle seat”).
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to optimize directing airflow, thereby increasing energy efficiency and comfort (cf. Perkins, “[0008] In order to measure phase and amplitude of the current flowing to the 

Regarding claim 5, Modified Perkins fails to teach wherein at least one of the first set of UOPS sensors is a capacitive sensor for detecting capacitance on the passenger's seat, and wherein the processor's determination that the capacitive sensor detects the physical presence of a passenger sitting in the passenger's seat is responsive to a level of detected capacitance on the passenger's seat that is greater than a historical capacitance associated with the passenger seat when an engine of the passenger vehicle is off.
However Lamesch teaches wherein at least one of the first set of UOPS sensors is a capacitive sensor for detecting capacitance on the passenger's seat, and wherein the processor's determination that the capacitive sensor detects the physical presence of a passenger sitting in the passenger's seat is responsive to a level of detected capacitance on the passenger's seat that is greater than a historical capacitance associated with the passenger seat when an engine of the passenger vehicle is off (see Lamesch abstract and paragraphs “0001”, “0004” and “0020” “generally relates to a capacitive sensing device, e.g. for detecting the absence or presence of an occupant seated on a vehicle seat” and “Capacitive sensing devices in accordance with the invention may be used, for example, in a capacitive trunk opener (which opens the trunk of a car if an approaching leg is detected), in a capacitive door opener, or in integrated capacitive sensing and heating systems, e.g. in a vehicle seat or a steering wheel”).
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to optimize directing airflow, thereby increasing energy efficiency and comfort 

Regarding claim 7, Perkins teaches wherein at least one of the first set of UOPS sensors is an infrared sensor for detecting thermal radiation emanating from a region on the passenger's seat, said infrared sensor being installed at a canopy, corner post, side post, door interior, and/or rear of a front row seat of the passenger vehicle, and wherein the processor's determination that the infrared sensor detects the physical presence of a passenger sitting in the passenger's seat is responsive to a change in relative thermal radiation flux of the region on the passenger's seat versus thermal radiation flux of a non- seating area of the passenger vehicle (see Perkins paragraphs “0023-0024” and “0030” “thermographic image to identify a target location for aiming an outlet air stream. A thermographic image 75 is captured according to a fixed field of view using an infrared camera to return to multi-valued image with pixels having a color or intensity representing respective temperature values. Based on a predetermined temperature range selected to include an expected temperature of exposed skin taking into consideration the ambient temperature conditions, the multi-valued thermographic image is compressed to a bi-valued image 76 such that pixels falling within the predetermined range are colored white and all other pixels are colored black, for example. Thus, image 76 comprises a temperature map in which regions of white pixels correspond to exposed areas of skin of a vehicle occupant”)
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to optimize directing airflow, thereby increasing energy efficiency and comfort (cf. Perkins, “[0008] In order to reduce energy consumption and to provide optimal comfort, 

Regarding claim 10, Perkins teaches wherein at least one of the first set of UOPS sensors is a camera array for detecting images, and wherein the processor's determination that the camera array detects the physical presence of a passenger sitting in the passenger's seat is responsive to images associated with a human sitting in the passenger's seat (see Perkins paragraphs “0023-0024” and “0030” “thermographic image to identify a target location for aiming an outlet air stream. A thermographic image 75 is captured according to a fixed field of view using an infrared camera to return to multi-valued image with pixels having a color or intensity representing respective temperature values. Based on a predetermined temperature range selected to include an expected temperature of exposed skin taking into consideration the ambient temperature conditions, the multi-valued thermographic image is compressed to a bi-valued image 76 such that pixels falling within the predetermined range are colored white and all other pixels are colored black, for example. Thus, image 76 comprises a temperature map in which regions of white pixels correspond to exposed areas of skin of a vehicle occupant”).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Metra, “Installation Instructions for Part 99-5718”, Metra Electronics Corporation, 20 January 2010 (accessed 30 October 2013 from << http://metraonline.com/files/products/INST99-5718.pdf>> “Metra"), in view of Perkins. (US 2016/0082808), overview of Craig et al. (US  2018/0229583 A1) overview of Craig et al.(US 2018/0229583 A1) overview of Lamesch (US 2016/0306061 A1) overview of Dudar (2018/0194361 A1) and Yamashita et al. (US 2017/0259850 A1).

Regarding claim 3, Modified Perkins fails to teach safety system further comprising at least a first vehicle operational sensor, the first vehicle operational sensor configured to detect an opening event and a closing event of a driver's door of the passenger vehicle; wherein at least one of the second set of UOPS sensors is a capacitive sensor for detecting capacitance on the driver's seat; and wherein the processor's determination that the capacitive sensor detects the absence of a driver sitting in the driver's seat is responsive to a change in detected capacitance on the driver's seat that occurs after an opening event of the driver's door and before a closing event of the driver's door.
However Lamesch teaches wherein at least one of the second set of UOPS sensors is a capacitive sensor for detecting capacitance on the driver's seat, and wherein the processor's determination that the capacitive sensor detects the absence of a driver sitting in the driver's seat is responsive to a change in detected capacitance on the driver's seat (see Lamesch abstract and paragraph “0001” and “0004” “generally relates to a capacitive sensing device, e.g. for detecting the absence or presence of an occupant seated on a vehicle seat”), Modified Perkins and Lamesch fails to teach detected capacitance on the driver's seat that occurs after an opening event of the driver's door and before a closing event of the driver's door 
However Yamashita teaches detected capacitance on the driver's seat that occurs after an opening event of the driver's door and before a closing event of the driver's door (see Yamashita paragraphs “0075-0076” “The presence or absence of the occupant can be detected by arranging a pressure sensor on each seat or arranging an opening-and-closing sensor detecting the presence or absence of the opening and closing of a door, for example. When there is an imaging unit 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to measure phase and amplitude of the current flowing to the electrode to detect an occupied or an empty seat and to compensate for seat wetness (Lamesch paragraphs “0001”, “0004” and “0020”) in addition to detect if the driver left the vehicle or no to start safety system for the passengers (Yamashita paragraphs “0075-0076”).

Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metra, “Installation Instructions for Part 99-5718”, Metra Electronics Corporation, 20 January 2010 (accessed 30 October 2013 from <<http://metraonline.com/files/products/INST99-5718.pdf>> “Metra"), in view of Perkins. (US 2016/0082808), overview of Craig et al. (US  2018/0229583 A1) overview of Dudar (2018/0194361 A1) and Yamashita et al. (US 2017/0259850 A1).

Regarding claim 4, Modified Perkins fails to teach wherein at least one of the second set of UOPS sensors is a camera array for detecting images, and wherein the processor's determination that the camera array detects the absence of a driver sitting in the driver's seat is responsive to images associated with an empty driver's seat.
However Yamashita teaches wherein at least one of the second set of UOPS sensors is a camera array for detecting images, and wherein the processor's determination that the camera array detects the absence of a driver sitting in the driver's seat is responsive to images associated with an empty driver's seat (see Yamashita 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to detect if the driver left the vehicle or no to start safety system for the passengers (Yamashita paragraphs “0075-0076”).

Regarding claim 6, Modified Perkins fails to teach wherein at least one of the first set of UOPS sensors is a gravimetric sensor for detecting a pressure on the passenger's seat, and wherein the processor's determination that the gravimetric sensor detects the physical presence of a passenger sitting in the passenger's seat is responsive to a level of detected pressure on the passenger's seat that is greater than the typical pressure detected on the passenger seat when an engine of the passenger vehicle is off.
However Yamashita teaches wherein at least one of the first set of UOPS sensors is a gravimetric sensor for detecting a pressure on the passenger's seat, and wherein the processor's determination that the gravimetric sensor detects the physical presence of a passenger sitting in the passenger's seat is responsive to a level of detected pressure on the passenger's seat that is greater than the typical pressure detected on the passenger seat when an engine of the passenger vehicle is off (see Yamashita paragraphs “0075-0076” “The presence or absence of the occupant 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to detect if the driver left the vehicle or no to start safety system for the passengers (Yamashita paragraphs “0075-0076”).

Claims 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metra, “Installation Instructions for Part 99-5718”, Metra Electronics Corporation, 20 January 2010 (accessed 30 October 2013 from << http://metraonline.com/files/products/INST99-5718.pdf>> “Metra"), in view of Perkins. (US 2016/0082808), overview of Craig et al. (US  2018/0229583 A1) overview of Dudar (2018/0194361 A1) and Cattani et al. (US 2014/0083393 A1).

Regarding claim 8, Modified Perkins fails to teach wherein at least one of the first set of UOPS sensors is an acoustic sensor for detecting sound, and wherein the processor's determination that the acoustic sensor detects the physical presence of a passenger sitting in the passenger's seat is responsive to a pattern of sound associated with human voice, human crying, or human breathing 
However Cattani teaches wherein at least one of the first set of UOPS sensors is an acoustic sensor for detecting sound, and wherein the processor's determination that the acoustic sensor detects the physical presence of a passenger sitting in the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to detect if the driver left the vehicle or no to start safety system for the passengers and also as the acoustic sensors are more reliable and sensitive than the optical sensors (Cattani paragraph “0021”).

Regarding claim 11, Modified Perkins fails to teach wherein the safety system is configured to substantially continuously gather data from the first, second and third sets of UOPS sensors when a transmission of the passenger vehicle is set to a park mode, and wherein the safety system is configured to exit an equalization mode when the transmission is removed from a park mode
However Cattani teaches wherein the safety system is configured to substantially continuously gather data from the first, second and third sets of UOPS sensors when a transmission of the passenger vehicle is set to a park mode, and wherein the safety system is configured to exit an equalization mode when the transmission is removed from a park mode (see Cattani paragraph “0013” “In particular, the present technology provides one or more methods and systems for controlling the engine 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to detect if the driver left the vehicle or no to start safety system for the passengers and also as the acoustic sensors are more reliable and sensitive than the optical sensors (Cattani paragraph “0021”).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Metra, “Installation Instructions for Part 99-5718”, Metra Electronics Corporation, 20 January 2010 (accessed 30 October 2013 from << http://metraonline.com/files/products/INST99-5718.pdf>> “Metra"), in view of Perkins. (US 2016/0082808), overview of Craig et al. (US  2018/0229583 A1) overview of Dudar (2018/0194361 A1) and Vijaya Kumar et al. (US 2017/0355377 A1).
Regarding claim 9, Modified Perkins fails to teach wherein at least one of the first set of UOPS sensors is an optical sensor for detecting light, the optical sensor being an optical-active visual spectrum detector or an optical-passive visual spectrum detector, and wherein the processor's determination that the optical sensor detects the physical presence of a passenger sitting in the passenger's seat, is responsive to a pattern of 
However Vijaya Kumar teaches wherein at least one of the first set of UOPS sensors is an optical sensor for detecting light, the optical sensor being an optical-active visual spectrum detector or an optical-passive visual spectrum detector, and wherein the processor's determination that the optical sensor detects the physical presence of a passenger sitting in the passenger's seat, is responsive to a pattern of detected light that is associated with movement of a human sitting in the passenger's seat (see Vijaya Kumar paragraphs “0073-0077” “the mentioned cabin sensors (60.sub.1, 60.sub.2, etc.) configured and arranged (e.g., positioned and fitted in the vehicle) to sense activity, people, cabin environmental conditions, or other features relating to the interior of the vehicle. Example cabin sensors (60.sub.1, 60.sub.2, etc.) include microphones, in -vehicle visual-light cameras, seat-weight sensors, driver salinity, retina or other driver characteristics, biometrics, or physiological measures, and/or the environment about the vehicle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to obtains the driver-profile data and the sensor data, and determines, based on the present health factor and the pre-established driver-profile data, fitness of the driver to drive (Vijaya paragraphs “0073-0077”).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Metra, “Installation Instructions for Part 99-5718”, Metra Electronics Corporation, 20 January 2010 (accessed 30 October 2013 from << http://metraonline.com/files/products/INST99-5718.pdf>> “Metra"), in view of Perkins. (US 2016/0082808), overview of Craig et al. (US  .

Regarding claim 12, Modified Perkins fails to teach safety system further comprising a UOPS alert horn and a UOPS alert beacon configured to be installed on an exterior of the passenger vehicle, wherein in the equalization mode, the processor is configured to sound the UOPS alert horn and flashing the UOPS alert beacon.

However Soifer teaches safety system further comprising a UOPS alert horn and a UOPS alert beacon configured to be installed on an exterior of the passenger vehicle, wherein in the equalization mode, the processor is configured to sound the UOPS alert horn and flashing the UOPS alert beacon (see Soifer paragraphs “0065-0067” “the system may also be able to play an audible voice recording either to the outside of the vehicle or to the vehicle's driver via the key fob or a smartphone app; activate the vehicle's horn/alarm; send an alert to smartphone(s); and notify emergency personnel and provide GPS coordinates”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to determine whether a child or animal is present inside the vehicle and if it is determined that one is present in the vehicle, take necessary steps to prevent heatstroke and death (Soifer paragraph “0065-0067”).

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metra, “Installation Instructions for Part 99-5718”, Metra Electronics Corporation, 20 January 2010 (accessed 30 October 2013 from << http://metraonline.com/files/products/INST99-5718.pdf>> “Metra"), in view of Perkins. .

Regarding claim 13, Modified Perkins fails to teach wherein, in the equalization mode the processor is configured to take control of a plurality of vehicle sub-systems and drive the passenger vehicle autonomously to the nearest location from a list including a hospital, police station, and fire station.
However Regmi teaches wherein, in the equalization mode the processor is configured to take control of a plurality of vehicle sub-systems and drive the passenger vehicle autonomously to the nearest location from a list including a hospital, police station, and fire station (see Regmi abstract and paragraph “0028” “In an event that a medical emergency is detected, the system determines the severity of the emergency and takes appropriate control of the vehicle. If the medical emergency is not life-threatening, the system may drive the vehicle to a safe area, park the vehicle, and then request help from emergency service providers (e.g., ambulance and police).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order drive the vehicle autonomously to safe area or to an emergency service provider to save the passenger or the driver if any medical emergency happens (Regmi paragraph “0028”).

Regarding claim 14, Modified Perkins fails to teach wherein the module comprises a connection to a communication network, and, in an equalization mode, the processor is configured to send an emergency message to a predesignated driver and emergency services.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order drive the vehicle autonomously to safe area or to an emergency service provider to save the passenger or the driver if any medical emergency happens (Regmi paragraph “0028”).

Claims 15 and17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perkins. (US 2016/0082808), overview of Dudar (2018/0194361 A1) and Lamesch (US 2016/0306061 A1).

Regarding claim 15, Perkins teaches passenger vehicle configured with an unattended occupant protection system (UOPS), Perkins teaches a plurality of unattended occupant 
Perkins teaches the first set of UOPS sensors is configured to monitor a passenger's seat of the passenger vehicle (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat occupancy sensors 55. HVAC controller 22 is connected to a cabin-mounted human machine interface (HMI) 54 as known in the art. The controlled vents include actuators that are activated by HVAC controller 22 based on signals from HMI 54, sensors 52, 53, and 55, and IR cameras 23 and/or 24 in order to direct treated air to obtain passenger comfort at an optimized energy usage.”), but Perkins does not explicitly teach wherein set of sensors 
Perkins teaches the second set of UOPS sensors is configured to monitor a driver's seat of the passenger vehicle (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat 
Perkins teaches the third set of UOPS sensors includes a temperature sensor, and is configured to monitor temperature in the passenger vehicle; the module is configured to communicate with the plurality of UOPS sensors and integrate with a vehicle data bus (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat occupancy sensors 55. HVAC controller 22 is connected to a cabin-mounted human machine interface (HMI) 54 as known in the art. The controlled vents include actuators that are activated by HVAC controller 22 based on signals from HMI 54, sensors 52, 53, and 55, and IR cameras 23 and/or 24 in order to direct treated air to obtain passenger comfort at an optimized energy usage.”)
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to optimize directing airflow, thereby increasing energy efficiency and comfort (cf. Perkins, “[0008] In order to reduce energy consumption and to provide optimal comfort, various systems have also been proposed which automatically adjust the pattern of air flow delivered into the passenger compartment based upon seat occupancy (e.g., turning off vents where a seat is unoccupied)
But modified Perkins fails to explicitly teach the second set of UOPS sensors detect an absence of a driver sitting in the driver's seat of the passenger vehicle.
 the second set of UOPS sensors detect an absence of a driver sitting in the driver's seat of the passenger vehicle (see Lamesch abstract and paragraph “0001” and “0004” “generally relates to a capacitive sensing device, e.g. for detecting the absence or presence of an occupant seated on a vehicle seat”).
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to optimize directing airflow, thereby increasing energy efficiency and comfort (cf. Perkins, “[0008] In order to measure phase and amplitude of the current flowing to the electrode to detect an occupied or an empty seat and to compensate for seat wetness (Lamesch paragraphs “0001”, “0004” and “0020”).
However Modified Perkins fails to teach said module including a processor and a non-transitory machine-readable memory for storing data detected by the UOPS sensors and the third set of UOPS sensors detect either a temperature in the passenger vehicle that is outside of a range from 65 to 80 degrees Fahrenheit, or a delta in the temperature in the passenger vehicle over a three-minute timespan
Dudar teaches said module including a processor and a non-transitory machine-readable memory for storing data detected by the UOPS sensors (see Dudar paragraphs “0040-0041”),
Dudar teaches the third set of UOPS sensors detect either a temperature in the passenger vehicle that is outside of a range from 65 to 80 degrees Fahrenheit, or a delta in the temperature in the passenger vehicle over a three-minute timespan (see Dudar paragraphs “0021”, “0028” and “0032” “The vehicle 100 may cool the cabin 102 to provide a comfortable cabin 102 temperature for occupants. In some examples, when the vehicle 100 is an autonomous vehicle, the cabin 102 may at times contain no occupants. In some such examples, when the cabin 102 contains no occupants, the vehicle 100 maintains a 
Dudar teaches the processor is configured to launch an equalization mode when the processor determines that and wherein equalization mode stabilizes the temperature in the passenger vehicle to within the range from 65 to 80 degrees Fahrenheit by activating the vehicle data bus and controlling operation of otherwise dormant vehicle sub-systems to: open one or more windows, sunroofs, doors and/or hatches of the passenger vehicle, and/or activate a climate control system of the passenger vehicle (see Dudar figure 5 and paragraphs “0007”, “0021”, “0028” and “0032” “The vehicle 100 may cool the cabin 102 to provide a comfortable cabin 102 temperature for occupants. In some examples, when the vehicle 100 is an autonomous vehicle, the cabin 102 may at times contain no occupants. In some such examples, when the cabin 102 contains no occupants, the vehicle 100 maintains a comfort able cabin temperature for the benefit of future occupants. For example, a comfortable cabin 102 temperature may be between 65 and 70 degrees Fahrenheit” and “The speed data correlated different speeds of the vehicle with first states of vehicle windows and second states of a vehicle air conditioner. Additionally, the example method includes performing one of opening the vehicle windows or activating the vehicle air conditioner based on the speed data”).
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to perform one of opening the vehicle windows or activating the vehicle air conditioner in order to keep the passenger or anyone in the vehicle away from a heat stroke and create much healthier atmosphere (Dudar paragraphs “0007”, “0021”, “0028” and “0032”).

Regarding claim 17, Perkins teaches wherein at least one of the first set of UOPS sensors is an infrared sensor for detecting thermal radiation emanating from a seating area of the passenger vehicle, said infrared sensor being installed at a canopy, corner post, side post, door interior, and/or rear of a front row seat of the passenger vehicle; and wherein the processor is configured to determine that the infrared sensor detects the physical presence of a passenger sitting in the passenger's seat based on a change in relative thermal radiation flux of the seating area versus a background another area of the passenger vehicle (see Perkins paragraphs “0023-0024” and “0030” “thermographic image to identify a target location for aiming an outlet air stream. A thermographic image 75 is captured according to a fixed field of view using an infrared camera to return to multi-valued image with pixels having a color or intensity representing respective temperature values. Based on a predetermined temperature range selected to include an expected temperature of exposed skin taking into consideration the ambient temperature conditions, the multi-valued thermographic image is compressed to a bi-valued image 76 such that pixels falling within the predetermined range are colored white and all other pixels are colored black, for example. Thus, image 76 comprises a temperature map in which regions of white pixels correspond to exposed areas of skin of a vehicle occupant”).


Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable in view of Perkins. (US 2016/0082808) overview of Dudar (2018/0194361 A1) over view of Lamesch (US 2016/0306061 A1) and Yamashita et al. (US 2017/0259850 A1).

Regarding claim 16, Modified Perkins fails to teach wherein at least one of the second set of UOPS sensors is a gravimetric sensor for detecting a pressure on the 
However Yamashita teaches wherein at least one of the second set of UOPS sensors is a gravimetric sensor for detecting a pressure on the driver's seat, and wherein the processor's determination that the gravimetric sensor detects the absence of a driver sitting in the driver's seat is responsive to a change in the detected pressure on the driver's seat (see Yamashita paragraphs “0075-0076” “The presence or absence of the occupant can be detected by arranging a pressure sensor on each seat or arranging an opening-and-closing sensor detecting the presence or absence of the opening and closing of a door, for example. When there is an imaging unit imaging the inside of the cabin 2a, the presence or absence of the occupant may be detected based on its imaging result.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to detect if the driver left the vehicle or no to start safety system for the passengers (Yamashita paragraphs “0075-0076”).

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable in view of Perkins. (US 2016/0082808) overview of Dudar (2018/0194361 A1) over view of Lamesch (US 2016/0306061 A1) and Vijaya Kumar et al. (US 2017/0355377 A1).
Regarding claim 18, Modified Perkins fails to teach wherein at least one sensor of the first or second sets of UOPS sensors is an optical sensor for detecting light, the optical sensor being an optical-active visual spectrum detector, an optical-passive visual spectrum detector, or an optical camera array; and wherein the processor is configured 
However Vijaya Kumar teaches wherein at least one sensor of the first or second sets of UOPS sensors is an optical sensor for detecting light, the optical sensor being an optical-active visual spectrum detector, an optical-passive visual spectrum detector, or an optical camera array; and wherein the processor is configured to determine that the optical sensor detects the physical presence of a passenger sitting in the passenger's seat, or detects the absence of a driver sitting in the driver's seat based on detecting a pattern of detected light that is associated with a human sitting in the passenger's seat (see Vijaya Kumar paragraphs “0073-0077” “the mentioned cabin sensors (60.sub.1, 60.sub.2, etc.) configured and arranged (e.g., positioned and fitted in the vehicle) to sense activity, people, cabin environmental conditions, or other features relating to the interior of the vehicle. Example cabin sensors (60.sub.1, 60.sub.2, etc.) include microphones, in -vehicle visual-light cameras, seat-weight sensors, driver salinity, retina or other driver characteristics, biometrics, or physiological measures, and/or the environment about the vehicle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to obtains the driver-profile data and the sensor data, and determines, based on the present health factor and the pre-established driver-profile data, fitness of the driver to drive (Vijaya paragraphss “0073-0077”).



Regarding claim 19, Modified Perkins fails to teach wherein the passenger vehicle is configured to be in the monitor state when a transmission of the passenger vehicle is set to a park mode.
However Cattani teaches wherein the passenger vehicle is configured to be in the monitor state when a transmission of the passenger vehicle is set to a park mode. (see Cattani paragraph “0013” “In particular, the present technology provides one or more methods and systems for controlling the engine idle speed based on the detected presence (or lack thereof) of a vehicle operator/occupant, and adjusting the engine idle speed based on the detected presence (or lack thereof) of that vehicle operator/occupant. For example, the presence of an operator in a vehicle may be detected by different signals, such as a brake pedal, an accelerator pedal, a clutch, or a parking brake. When one of these signals is detected, idle speed can be increased to a performance idle speed. In doing so, the present technology allows an engine to idle at a speed that is more suitable for performance when an operator is detected to be present, and alternatively or conversely”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to detect if the driver left the vehicle or no to start safety system for the passengers and also as the acoustic sensors are more reliable and sensitive than the optical sensors (Cattani paragraph “0021”).



Regarding claim 20, Perkins teaches method for equalizing the ambient temperature in a passenger vehicle using an unattended occupant protection system (UOPS) safety system, the method comprising: in a monitor state, periodically or substantially continuously gathering data from a plurality of UOPS sensors installed in the passenger vehicle (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat occupancy sensors 55. HVAC controller 22 is connected to a cabin-mounted human machine interface (HMI) 54 as known in the art. The controlled vents include actuators that are activated by HVAC controller 22 based on signals from HMI 54, sensors 52, 53, and 55, and IR cameras 23 and/or 24 in order to direct treated air to obtain passenger comfort at an optimized energy usage.”) 
the first set of UOPS sensors is configured to monitor a passenger's seat of the passenger vehicle (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat occupancy sensors 55. HVAC controller 22 is connected to a cabin-mounted human machine interface (HMI) 54 as known in the art. The controlled vents include actuators that are activated by HVAC controller 22 based on signals from HMI 54, sensors 52, 53, and 55, and IR cameras 23 and/or 24 in order to direct treated air to obtain passenger comfort at an optimized energy usage.”), but Perkins does not explicitly teach wherein set of sensors 

Perkins teaches the third set of UOPS sensors includes a temperature sensor, and is configured to monitor temperature in the passenger vehicle; the module is configured to communicate with the plurality of UOPS sensors and integrate with a vehicle data bus (see Perkins figure 2 and paragraph “0027” “HVAC controller 22 is connected to or may include a lookup table 51 for purposes described in detail below. In addition, HVAC controller 22 is connected to various sensors including an ambient outside air temperature sensor 52, a cabin internal air temperature sensor 53, and seat occupancy sensors 55. HVAC controller 22 is connected to a cabin-mounted human machine interface (HMI) 54 as known in the art. The controlled vents include actuators that are activated by HVAC controller 22 based on signals from HMI 54, sensors 52, 53, and 55, and IR cameras 23 and/or 24 in order to direct treated air to obtain passenger comfort at an optimized energy usage.”), Modified Perkins fails to teach the third set of UOPS sensors detect either a temperature in the passenger vehicle that is outside of a safe range, or a delta in the temperature in the passenger vehicle over a three-minute timespan and launching an equalization mode as a result of a processor.
 and launching an equalization mode as a result of a processor (see Dudar paragraphs “0021”, “0028” and “0032” “The vehicle 100 may cool the cabin 102 to provide a comfortable cabin 102 temperature for occupants. In some examples, when the vehicle 100 is an autonomous vehicle, the cabin 102 may at times contain no occupants. In some such examples, when the cabin 102 contains no occupants, the vehicle 100 maintains a comfort able cabin temperature for the benefit of future occupants. For example, a comfortable cabin 102 temperature may be between 65 and 70 degrees Fahrenheit” and “after waiting for a time period the climate control adapter 118 determines whether the cabin 102 temperature is less than the first temperature threshold. For example, the time period may be one minute”)
Dudar teaches the processor is configured to launch an equalization mode that stabilizes the temperature in the passenger vehicle to within the a safe range by activating the vehicle data bus and controlling operation of otherwise dormant vehicle sub-systems to: open one or more windows, sunroofs, doors and/or hatches of the passenger vehicle, and/or activate a climate control system of the passenger vehicle (see Dudar figure 5 and paragraphs “0007”, “0021”, “0028” and “0032” “The vehicle 100 may cool the cabin 102 to provide a comfortable cabin 102 temperature for occupants. In some examples, when the vehicle 100 is an autonomous vehicle, the cabin 102 may at times contain no occupants. In some such examples, when the cabin 102 contains no occupants, the vehicle 100 maintains a comfort able cabin temperature for the benefit of future occupants. For example, a comfortable cabin 102 temperature may be between 65 and 70 degrees Fahrenheit” and “The speed data correlated different speeds of the vehicle with first states of vehicle windows and second states of a vehicle air conditioner. Additionally, the example 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the directional climate control system with infrared targeting of the modified Perkins in order to performing one of opening the vehicle windows or activating the vehicle air conditioner in order to keep the passenger or anyone in the vehicle away from a heat stroke and create much healthier atmosphere (Dudar paragraphs “0007”, “0021”, “0028” and “0032”).
But modified Perkins fails to explicitly teach the second set of UOPS sensors detect an absence of a driver sitting in the driver's seat of the passenger vehicle.
However Lamesch teaches the second set of UOPS sensors detect an absence of a driver sitting in the driver's seat of the passenger vehicle (see Lamesch abstract and paragraph “0001” and “0004” “generally relates to a capacitive sensing device, e.g. for detecting the absence or presence of an occupant seated on a vehicle seat”).
In view of the teachings of Perkins it would have been obvious for a person of ordinary skill in the art to apply the teachings of Metra at the time the application was filed in order to increase accuracy to optimize directing airflow, thereby increasing energy efficiency and comfort (cf. Perkins, “[0008] In order to measure phase and amplitude of the current flowing to the electrode to detect an occupied or an empty seat and to compensate for seat wetness (Lamesch paragraphs “0001”, “0004” and “0020”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/H.M.A./           Examiner, Art Unit 3665   
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665